Citation Nr: 0913445	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
bilateral flat feet and if so, whether the claim should be 
granted.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to April 17, 
2004.

3.  Entitlement to permanency of a total rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 1967 
to June 1969.  He also had a brief period of active service 
in the Navy in May 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).  In November 2000, the RO granted service connection 
for PTSD and assigned a 10 percent evaluation.  In a December 
2000 rating decision, the RO granted an increased rating of 
30 percent for the service-connected PTSD.  The Veteran 
continued to seek a higher rating for his PTSD.  The Board 
remanded this claim in December 2004.  The Board noted that 
in AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In a February 2005 rating 
decision, the RO granted a 100 percent rating for PTSD 
effective April 17, 2004, but specifically noted that 
improvement was likely and the rating was not permanent.  The 
RO also denied service connection for bilateral flat feet.  
The Veteran disagreed with the effective date of the 100 
percent rating, the lack of permanent status to the rating 
and the denial of service connection for flat feet.  In the 
March 2006 Statement of the Case, the RO noted that although 
the claim for service connection for bilateral flat foot was 
reopened, the claim was denied on the merits.  

The Veteran's disagreement with the effective date of the 
initial 100 percent rating is, administratively, an 
expression of his continued dissatisfaction with the initial 
rating for his disability during the period prior to April 
17, 2004.  The Board has framed the issues accordingly.  



FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent 
to the May 1997 rating decision denying service connection 
for bilateral flat feet includes evidence that is not 
cumulative or redundant of the evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.

2.  Flat feet were not found on the examination for entrance 
onto the Veteran's second period of active duty.

3.  Flat feet were present during the Veteran's second period 
of active duty; the evidence does not clearly and 
unmistakably establish that the disability did not increase 
in severity as a result of the second period of active duty.

4.  Prior to April 17, 2004, the occupational and social 
impairment from the Veteran's PTSD more nearly approximated 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks than 
reduced productivity and reliability.

4.  The total impairment from the Veteran's PTSD is 
reasonably likely to continue throughout his lifetime.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for flat feet.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  Bilateral flat feet were incurred in active duty.  38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

3.  The criteria for an initial disability rating higher than 
30 percent for PTSD have not been met prior to April 17, 
2004t.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).

4.  The criteria for permanency of the 100 percent rating for 
PTSD have been met.  38 C.F.R. §§ 3.340, 4.130, Diagnostic 
Code 9411  (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to have his 100 percent or total 
rating for PTSD declared permanent.  He is also seeking a 
higher initial rating for PTSD during the period prior to 
April 17, 2004.  Additionally, he is seeking service 
connection for bilateral flat feet.  He concedes that his 
flat feet predated service in both the Navy and Army; 
however, he contends that the condition was aggravated beyond 
its normal course during service in the Army.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Board points out that although the RO reopened the claim 
for service connection for bilateral flat foot as detailed in 
the March 2006 statement of the case, and adjudicated it on 
the merits, the Board must first examine whether the evidence 
warrants reopening the claim.  This is significant to the 
Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted].



I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  


With respect to the bilateral flat foot claim and the 
permanency claim, the record reflects that the Veteran has 
been provided all required notice.  In addition, the evidence 
currently of record is sufficient to substantiate the 
Veteran's entitlement to service connection for flat feet and 
to permanency of the 100 percent rating for PTSD.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A or 38 C.F.R. § 3.159.

With respect to the initial rating claim, the Veteran filed a 
claim of service connection for PTSD in May 2000.  Service 
connection for PTSD was initially granted in the same month 
as the enactment of the VCAA in November 2000.  The record 
reflects that the Veteran was provided appropriate VCAA 
notice by letter mailed in March 2006.  Although the required 
notice was sent long after the enactment of the VCAA, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice, the Veteran submitted no additional 
evidence.  Therefore, there is no reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board further notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).





Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

Initial Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.304(d) (2007); see also Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

III.  Analysis

Flat Feet-New and Material Evidence

The claim for service connection for spastic flat feet was 
denied in  unappealed rating decisions dated in July 1996 and 
May 1997.  At the time of the May 1997 rating decision, the 
evidence of record established that the Veteran had flat feet 
upon entrance to service in the Army and that his separation 
examination did not indicate that his condition was 
aggravated or worsened in service.  The record also reflected 
his earlier entrance into the Navy in May 1965 and his 
discharge later that month for pre-existing flat foot.  There 
was no evidence to show an etiological relationship to 
service or any aggravation in service.  

The evidence submitted after the 1997 denial includes medical 
opinion evidence from Nicolas A. Straney, DPM, indicating 
that the Veteran's pre-existing flat feet was aggravated by 
his service in the Army.  This evidence relates to an 
unestablished fact necessary to substantiate the claim; is 
neither cumulative nor redundant of evidence already of 
record in 1997; and raises a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
claim of entitlement to service connection for flat feet is 
in order.  The reopened claim will be addressed below.

Flat Feet-Service Connection

The Veteran was not found to have flat feet on an enlistment 
examination in February 1964.  Upon reporting to recruit 
training in May 1965, he was sent to the foot clinic.  He was 
found to have spastic flat feet, symptomatic.  A Board of 
Medical Survey determined that the Veteran did not meet the 
minimum standards for enlistment and that he was not fit for 
further Naval service.  It was determined that the condition 
existed prior to service and was not aggravated by service.

On his June 1966 examination for entrance into the Army, 
clinical evaluation of his feet was negative,  In addition, 
no evidence of fracture, dislocation, bone pathology of joint 
pathology was found on an X-ray study of his feet  At 
separation from Army service in 1969, flat feet were reported 
by the Veteran but not noted on examination.  

The Board notes parenthetically, that the Veteran's Army 
service involved extensive combat in Vietnam and that his 
assertions as to the observance of flat feet are considered 
competent inasmuch as the Court has stated specifically that 
a Veteran's own statements are competent as to the observable 
flatness of his feet and continuity of pain since service.  
See Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995).  The 
Board has also found the Veteran's statements to be credible.

The Veteran's private podiatrist, Dr. Straney, submitted 
statements dated in July 2004, January 2005 and April 2005, 
indicating his opinion that the Veteran has longstanding 
peroneal flat feet and that this condition was clearly 
present prior to naval service, was left untreated, and 
aggravated beyond its natural progress by his Army service.  
Dr. Straney noted that he observed evidence of flat feet in 
the Naval records from 1965, and indicated that the Veteran 
should not have been, in his opinion, accepted for Army 
service thereafter.  Dr. Straney noted that the Veteran was 
recommended for discharge from the Navy for pain in the feet 
and inability to perform his duties.  He explained that, 
based upon his interpretation of X-ray findings at that time, 
the Veteran should have been treated with significant 
conservative measures upon his disqualification from Naval 
service.  The Veteran informed him that he was provided no 
treatment.  The doctor observed that the presence of 
degenerative changes noted on X-ray in 1965 in the Navy 
indicated a need for triple arthrodesis.  He opined that the 
fact that the 1965 findings were ignored and that follow up 
care was not provided was negligent.  He also observed that 
the June 1967 X-ray reported in the Army entrance examination 
noting two views fail to show any evidence of fracture, 
dislocation, bone or joint pathology, is erroneous 
considering the earlier X-ray in the Navy.  

In July 2004, Dr. Straney noted that the present findings 
included extensive rear and tarsal foot coalitions 
bilaterally, with numerous large osteophytes midfoot and in 
the anterior ankle bilaterally.  Dr. Straney provided his 
opinion that the Veteran's flat feet were certainly 
aggravated by his period of active service.  He added that he 
was puzzled and failed to understand how the Veteran was able 
to perform any type of military training or activity past May 
1965.  

A VA examination in December 2004 yielded diagnosis of 
peroneal spastic flat feet with tarsal coalition and the 
examiner's opinion that the condition pre-existed service and 
was not aggravated by service.  The examining physician 
opined the Veteran was none worse for his active service.  

Additional medical reports relate to the Veteran's current 
treatment for flat feet and other disabilities.  

While the VA examiner did support his opinion, the Board has 
determined that it is of lesser probative value than the Dr. 
Straney's medical opinions supporting the claim.  In this 
regard, the Board notes that Dr. Straney has observed and 
treated the Veteran and has rendered multiple explanations, 
each referencing elements of the service treatment records in 
support of his theory.  See Wray v. Brown, 7 Vet. App. 488, 
493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  

In any event, the Veteran was not found to have flat feet on 
the examination for entrance into the Army.  The evidence as 
a whole establishes that flat feet were present during both 
periods of active duty.  The evidence does not clearly and 
unmistakably establish that the flat feet were not aggravated 
by the Veteran's active service in the Army.  Therefore, the 
presumption of soundness has not been rebutted, and the 
Veteran is entitled to service connection for this 
disability.

Initial Rating for PTSD and Permanency of 100 Percent Rating

The Board notes initially that the rating decision on appeal 
with respect to this issue is a November 2000 decision, which 
assigned an initial rating of 10 percent for PTSD, effective 
May 16, 2000.  A December 2000 decision assigned an initial 
rating of 30 percent for PTSD from May 16, 2000.  A February 
2005 rating decision increased the PTSD rating to 100 
percent, effective from April 17, 2004.  The period on appeal 
therefore spans from May 16, 2000.  

Under Diagnostic Code 9411, a 30 percent rating is for 
assignment for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. § 
3.340 (2008).

The effective date of the 100 percent rating corresponds to 
the date of a letter from the Veteran's sister.  This letter 
predated the report of a December 2004 VA examination showing 
that the Veteran had extensive combat experience in Vietnam 
and that he currently had chronic severe PTSD as a result.  
He was not working and had not worked since 1987.  He had an 
extensive prison history and had been released in October 
2003.  His Global Assessment of Functioning (GAF) score at 
the time was 34.  The examiner found him severely and totally 
impaired due to PTSD.  The examiner opined that the overall 
level of disability due to PTSD was likely total and 
permanent.  

The April 17, 2004, letter from the Veteran's sister 
indicated that he had been living with her for six months.  
As a nurse, she recognized his anger and other manifestations 
of PTSD.  She noted she had to prompt him to take case of 
basic hygiene issues and clean his clothes.  

VA treatment records pertaining to the period prior to April 
17, 2004, do not reflect social and occupational impairment 
warranting a rating in excess of 30 percent.  In October 2003 
he presented to VA with his sister after having been freed 
from federal prison where he served seven years for running a 
drug lab.  Mental status examination showed him to be large, 
kempt, mostly cooperative, and not apparently delusional.  
His mood was good, and speech and motor were normal.  Affect 
was congruent and thoughts were linear.  An intake evaluation 
in December 2003 revealed he was alert and oriented, 
generally kempt and of apathetic mood.  He was sad and easily 
aggravated.  Thoughts were linear and insight and judgment 
were fair.  His affect was constricted but memory was intact.  
Speech was clear and motor was relaxed.  The diagnosis was 
PTSD, major depressive disorder, moderate.  The GAF  score 
was 52.  He was on trazadone.  

In a January 2004 psychiatric consultation, the veteran 
reported his history of Vietnam combat, drug use, 
imprisonment, depression and PTSD symptoms.  He reported his 
medications worked initially but now his symptoms had 
reappeared.  He was frustrated because he could not drive and 
was dependent on his sister.  It was noted he had a remote 
history of suicide attempt and some recent passive suicidal 
ideations but denied desire to hurt himself.  Mental status 
showed normal grooming and his behavior was calm and cautious 
but became more normal as interview continued.  His mood was 
dysphoric but he was oriented and had normal concentration 
and memory.  He declined an offer of voluntary 
hospitalization but agreed to call if suicidal ideations 
emerged.  The GAF score was 50.  The Veteran's medications 
were modified during the course of his treatment.  In a March 
2004 treatment encounter he was noted to have a modest 
improvement since the last visit when his medications were 
changed.  

The evidence during the period until period prior to April 
17, 2004, is not consistent with flattened affect.  The 
Veteran's affect was alternately described as euthymic, 
dysphoric, apathetic, sad, and good.  He was described as 
alert and generally cooperative.

The evidence during the period prior to April 17, 2004, is 
not consistent with circumstantial, circumlocutory, or 
stereotyped speech.  Treatment records show normal speech.  
There was no impairment of communication.

The evidence during the period prior to April 17, 2004, is 
not consistent with panic attacks more than once a week.  

The evidence during the period prior to April 17, 2004, is 
not consistent with difficulty in understanding complex 
commands.  The treatment records showed no significant 
impairment of thought processes.  

The evidence during the period prior to April 17, 2004, is 
not consistent with impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks).  The Veteran's memory was not found 
inadequate.

The evidence during the period prior to April 17, 2004, is 
not consistent with impaired judgment.  Judgment was 
repeatedly described as fair.  

The evidence during the period prior to April 17, 2004, is 
not consistent with impaired abstract thinking.  No examples 
of such impairment have been described or alleged.

The evidence during the period prior to April 17, 2004, is 
not consistent with disturbances of motivation and mood.  No 
such disturbances have been described.  While the VA 
treatment providers stated that the Veteran reported being 
irritable at times, and the Veteran stated that he is 
depressed a lot, the criteria for the 30 percent level 
include a depressed mood.  There is no indication of 
symptomatology beyond this level.  The Board also notes that 
there is no homicidal ideation or intent and that there was a 
remote suicide attempt but no current or suicidal intent 
though there was vague ideation.  The Veteran stated he did 
not wish to harm himself.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness 
demonstrated.  

The Board notes that the Veteran has described sleep 
impairment; however, the criteria for a 30 percent level 
specifically include chronic sleep impairment.

The evidence during the period prior to April 17, 2004, is 
not consistent with difficulty in establishing effective work 
and social relationships.  The examiners certainly suggest 
there is some occupational impairment, but the Board notes 
that the Veteran has been out of work since he got out of 
prison in October 2003 and had no transportation.  

The Veteran stated that he was not interested in socializing 
during the period prior to April 17, 2004.  He and his sister 
felt that he was isolated.  He was anxious, angry and easily 
startled.  These problems have interfered with social 
activities and caused distress.  The record certainly 
suggests there is some social impairment.  Of course, such 
impairment is specifically contemplated for the 30 percent 
level.  There is no indication from the examples provided 
that the Veteran had difficulty in establishing effective 
social relationships prior to April 17, 2004.  

Concentration and attention were not noted as substantially 
impaired.  The level of impairment described does not warrant 
a higher rating, particularly considering that thought 
processes were repeatedly noted as adequate.  

As to the GAF scores in the record, the Board notes that GAF 
scores are based on a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The Board acknowledges that GAF scores falling within the 
range from 41 to 50, reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
However, during the period prior to April 17, 2004, there are 
no objective examples of suicidal ideation (more than vague 
ideation as referenced above), severe obsessional rituals, 
frequent shoplifting or other serious impairment in social, 
occupational or school functioning due to PTSD.  Moreover, 
GAF scores do not dictate any specific rating, but are simply 
evidence to be weighed with the other evidence of record.  In 
this case, the Board finds the specific findings of the VA 
health care professionals to be more probative with respect 
to the Veteran's level of impairment than the GAF scores.  

In sum, the evidence pertinent to the period prior to April 
17, 2004, establishes that the impairment from the Veteran's 
psychiatric disability more nearly approximated the 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
contemplated by a 30 percent rating than the reduced 
reliability and productivity required for a 50 percent 
rating.  The preponderance of the evidence is against the 
claim, and a higher initial disability rating for PTSD prior 
to April 17, 2004, is therefore not in order. 

As to the permanency of the 100 percent rating, the Board 
notes that the record is replete with reference to the severe 
and longstanding nature of the Veteran's PTSD.  VA 
psychiatric examination in August 2005 yielded a diagnosis of 
PTSD, chronic, severe, secondary to combat trauma.  The 
examiner found that the PTSD left the Veteran unable to 
secure or maintain employment consistent with his background.  
The examiner noted profound alienation and self loathing.  
Symptoms and manifestations associated with PTSD were noted 
to be severe.  As noted, a December 2004 VA examination 
report notes that the manifestations of PTSD were permanent 
and total.  

The Board finds sufficient evidence in the record to conclude 
that the total impairment from the Veteran's PTSD is 
reasonably certain to continue throughout his life.  
Accordingly, permanency of the 100 percent rating is granted.

Other Considerations

Consideration has been given to assigning staged ratings for 
the period prior to April 17, 2004; however, at no time 
during the period in question has the disability warranted a 
higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the record reflects that the Veteran did not require 
frequent hospitalizations for his PTSD and that the 
manifestations of PTSD prior to April 17, 2004, were 
consistent with those contemplated by the schedular criteria.  
The Board concludes that referral of this case for extra-
schedular consideration is not in order.


ORDER

Reopening of the claim for service connection for bilateral 
flat foot is granted.

Entitlement to service connection for bilateral flat foot is 
granted.

Entitlement to permanency of a total rating for PTSD is 
granted.

Entitlement to an initial rating in excess of 30 percent for 
PTSD prior to April 17, 2004, is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


